Case 2:19-cv-10036-DMG-SK Document 21 Filed 08/10/20 Page 1 of 15 Page ID #:222



   1   LOSH & KHOSHLESAN, LLP
       Stephen M. Losh (State Bar No. 127508)
   2   Joseph Khoshlesan (State Bar No. 274430)
       8889 W. Olympic Blvd., Penthouse Suite
   3   Beverly Hills, California 90211
       Telephone: (310) 299-2283
   4   Facsimile: (310) 299-2286
       Email:      slosh@lk-law.com
   5               josephk@lk-law.com
   6   Attorneys for Plaintiff
       JJ’S SPORTS BAR & GRILL
   7

   8   WESTON & McELVAIN LLP
       Richard C. Weston (State Bar No. 126491)
   9   Wynn C. Kaneshiro (State Bar No. 166683)
       1960 East Grand Avenue, Suite 400
  10   El Segundo, California 90245
       Telephone: (213) 596-8000
  11   Facsimile: (213) 596-8039
       E-mail:     rweston@wmattorneys.com
  12               wckaneshiro@wmattorneys.com
  13   Attorneys for Defendant BERKSHIRE
       HATHAWAY DIRECT INSURANCE
  14   COMPANY, sued erroneously as
       BERKSHIRE HATHAWAY DIRECT
  15   INSURANCE COMPANY DBA BIBERK
       BUSINESS INSURANCE
  16

  17                       UNITED STATES DISTRICT COURT
  18     FOR CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
  19   JJ’S SPORTS BAR & GRILL, a               )    Case No. 2:19-cv-10036 DMG (SKx)
       California corporation,                  )    Assigned to the Hon. Dolly M. Gee
  20                                            )
                  Plaintiff,                    )
  21                                            )
            vs.                                 )    STIPULATED PROTECTIVE
  22                                            )
                                                )    ORDER
  23   BERKSHIRE HATHAWAY DIRECT                )
       INSURANCE COMPANY dba                    )    [DISCOVERY DOCUMENT:
  24   BIBERK BUSINESS INSURANCE, a             )    REFERRED TO MAGISTRATE
       Nebraska corporation; and, DOES 1        )    JUGDE STEVE KIM]
  25   THROUGH 20, INCLUSIVE,                   )
                                                )
  26              Defendant.                    )
                                                )
  27                                            )
  28
                                                 1
                               STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10036-DMG-SK Document 21 Filed 08/10/20 Page 2 of 15 Page ID #:223



   1   1.    A.     PURPOSES AND LIMITATIONS
   2         Discovery in this action is likely to involve production of confidential,
   3   proprietary, or private information for which special protection from public
   4   disclosure and from use for any purpose other than prosecuting this litigation may
   5   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
   6   enter the following Stipulated Protective Order. The parties acknowledge that this
   7   Order does not confer blanket protections on all disclosures or responses to
   8   discovery and that the protection it affords from public disclosure and use extends
   9   only to the limited information or items that are entitled to confidential treatment
  10   under the applicable legal principles. The parties further acknowledge, as set forth
  11   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
  12   file confidential information under seal; Civil Local Rule 79-5 sets forth the
  13   procedures that must be followed and the standards that will be applied when a
  14   party seeks permission from the court to file material under seal.
  15         B.     GOOD CAUSE STATEMENT
  16         This action is likely to involve trade secrets, commercial, financial, technical
  17   and/or proprietary information for which special protection from public disclosure
  18   and from use for any purpose other than prosecution of this action is warranted.
  19   Such confidential and proprietary materials and information consist of, among other
  20   things, confidential business or financial information, information regarding
  21   confidential business practices, or commercial information, information otherwise
  22   generally unavailable to the public, or which may be privileged or otherwise
  23   protected from disclosure under state or federal statutes, court rules, case decisions,
  24   or common law. Accordingly, to expedite the flow of information, to facilitate the
  25   prompt resolution of disputes over confidentiality of discovery materials, to
  26   adequately protect information the parties are entitled to keep confidential, to
  27   ensure that the parties are permitted reasonable necessary uses of such material in
  28   preparation for and in the conduct of trial, to address their handling at the end of the
                                                  2
                              STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10036-DMG-SK Document 21 Filed 08/10/20 Page 3 of 15 Page ID #:224



   1   litigation, and serve the ends of justice, a protective order for such information is
   2   justified in this matter. It is the intent of the parties that information will not be
   3   designated as confidential for tactical reasons and that nothing be so designated
   4   without a good faith belief that it has been maintained in a confidential, non-public
   5   manner, and that there is good cause why it should not be part of the public record
   6   of this case.
   7

   8   2.     DEFINITIONS
   9          2.1      Action: JJ's Sports Bar & Grill v. Berkshire Hathaway Direct
  10   Insurance Company, Case No. 2:19-cv-10036- DMG-SK.
  11          2.2      Challenging Party: a Party or Non-Party that challenges the
  12   designation of information or items under this Order.
  13          2.3      “CONFIDENTIAL” Information or Items: information (regardless of
  14   how it is generated, stored or maintained) or tangible things that qualify for
  15   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
  16   the Good Cause Statement.
  17          2.4.     Counsel: Outside Counsel of Record and House Counsel (as well as
  18   their support staff).
  19          2.5.     Designating Party: a Party or Non-Party that designates information or
  20   items that it produces in disclosures or in responses to discovery as
  21   “CONFIDENTIAL.”
  22          2.6      Disclosure or Discovery Material: all items or information, regardless
  23   of the medium or manner in which it is generated, stored, or maintained (including,
  24   among other things, testimony, transcripts, and tangible things), that are produced
  25   or generated in disclosures or responses to discovery in this matter.
  26          2.7      Expert: a person with specialized knowledge or experience in a matter
  27   pertinent to the litigation who has been retained by a Party or its counsel to serve as
  28   an expert witness or as a consultant in this Action.
                                                   3
                                STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10036-DMG-SK Document 21 Filed 08/10/20 Page 4 of 15 Page ID #:225



   1         2.8    House Counsel: attorneys who are employees of a party to this Action.
   2   House Counsel does not include Outside Counsel of Record or any other outside
   3   counsel.
   4         2.9    Non-Party: any natural person, partnership, corporation, association,
   5   or other legal entity not named as a Party to this action.
   6         2.10 Outside Counsel of Record: attorneys who are not employees of a
   7   party to this Action but are retained to represent or advise a party to this Action and
   8   have appeared in this Action on behalf of that party or are affiliated with a law firm
   9   which has appeared on behalf of that party, and includes support staff.
  10         2.11 Party: any party to this Action, including all of its officers, directors,
  11   employees, consultants, retained experts, and Outside Counsel of Record (and their
  12   support staffs).
  13         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  14   Discovery Material in this Action.
  15         2.13 Professional Vendors: persons or entities that provide litigation
  16   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
  17   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  18   and their employees and subcontractors.
  19         2.14 Protected Material: any Disclosure or Discovery Material that is
  20   designated as “CONFIDENTIAL.”
  21         2.15 Receiving Party: a Party that receives Disclosure or Discovery
  22   Material from a Producing Party.
  23

  24   3.    SCOPE
  25         The protections conferred by this Stipulation and Order cover not only
  26   Protected Material (as defined above), but also (1) any information copied or
  27   extracted from Protected Material; (2) all copies, excerpts, summaries, or
  28   compilations of Protected Material; and (3) any testimony, conversations, or
                                                  4
                              STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10036-DMG-SK Document 21 Filed 08/10/20 Page 5 of 15 Page ID #:226



   1   presentations by Parties or their Counsel that might reveal Protected Material.
   2         Any use of Protected Material at trial shall be governed by the orders of the
   3   trial judge. This Order does not govern the use of Protected Material at trial.
   4

   5   4.    DURATION
   6   Even after final disposition of this litigation, the confidentiality obligations imposed
   7   by this Order shall remain in effect until a Designating Party agrees otherwise in
   8   writing or a court order otherwise directs. Final disposition shall be deemed to be
   9   the later of (1) dismissal of all claims and defenses in this Action, with or without
  10   prejudice; and (2) final judgment herein after the completion and exhaustion of all
  11   appeals, rehearings, remands, trials, or reviews of this Action, including the time
  12   limits for filing any motions or applications for extension of time pursuant to
  13   applicable law.
  14

  15   5.    DESIGNATING PROTECTED MATERIAL
  16         5.1    Exercise of Restraint and Care in Designating Material for Protection.
  17   Each Party or Non-Party that designates information or items for protection under
  18   this Order must take care to limit any such designation to specific material that
  19   qualifies under the appropriate standards. The Designating Party must designate for
  20   protection only those parts of material, documents, items, or oral or written
  21   communications that qualify so that other portions of the material, documents,
  22   items, or communications for which protection is not warranted are not swept
  23   unjustifiably within the ambit of this Order.
  24         Mass, indiscriminate, or routinized designations are prohibited. Designations
  25   that are shown to be clearly unjustified or that have been made for an improper
  26   purpose (e.g., to unnecessarily encumber the case development process or to
  27   impose unnecessary expenses and burdens on other parties) may expose the
  28   Designating Party to sanctions.
                                                  5
                              STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10036-DMG-SK Document 21 Filed 08/10/20 Page 6 of 15 Page ID #:227



   1         If it comes to a Designating Party’s attention that information or items that it
   2   designated for protection do not qualify for protection, that Designating Party must
   3   promptly notify all other Parties that it is withdrawing the inapplicable designation.
   4         5.2    Manner and Timing of Designations. Except as otherwise provided in
   5   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
   6   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
   7   under this Order must be clearly so designated before the material is disclosed or
   8   produced.
   9         Designation in conformity with this Order requires:
  10         (a)    for information in documentary form (e.g., paper or electronic
  11   documents, but excluding transcripts of depositions or other pretrial or trial
  12   proceedings), that the Producing Party affix at a minimum, the legend
  13   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
  14   contains protected material. If only a portion or portions of the material on a page
  15   qualifies for protection, the Producing Party also must clearly identify the protected
  16   portion(s) (e.g., by making appropriate markings in the margins).
  17         A Party or Non-Party that makes original documents available for inspection
  18   need not designate them for protection until after the inspecting Party has indicated
  19   which documents it would like copied and produced. During the inspection and
  20   before the designation, all of the material made available for inspection shall be
  21   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
  22   documents it wants copied and produced, the Producing Party must determine
  23   which documents, or portions thereof, qualify for protection under this Order.
  24   Then, before producing the specified documents, the Producing Party must affix the
  25   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
  26   portion or portions of the material on a page qualifies for protection, the Producing
  27   Party also must clearly identify the protected portion(s) (e.g., by making
  28   appropriate markings in the margins).
                                                  6
                              STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10036-DMG-SK Document 21 Filed 08/10/20 Page 7 of 15 Page ID #:228



   1         (b)    for testimony given in depositions, that the Designating Party identify
   2   the Disclosure or Discovery Material on the record, before the close of the
   3   deposition all protected testimony.
   4         (c)    for information produced in form other than documentary and for any
   5   other tangible items, that the Producing Party affix in a prominent place on the
   6   exterior of the container or containers in which the information is stored the legend
   7   “CONFIDENTIAL.” If only a portion or portions of the information warrants
   8   protection, the Producing Party, to the extent practicable, shall identify the
   9   protected portion(s).
  10         5.3    Inadvertent Failure to Designate. If timely corrected, an inadvertent
  11   failure to designate qualified information or items does not, standing alone, waive
  12   the Designating Party’s right to secure protection under this Order for such
  13   material. Upon timely correction of a designation, the Receiving Party must make
  14   reasonable efforts to assure that the material is treated in accordance with the
  15   provisions of this Order.
  16

  17   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
  18         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
  19   designation of confidentiality at any time that is consistent with the Court’s
  20   Scheduling Order.
  21         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
  22   resolution process under Local Rule 37.1 et seq.
  23         6.3    The burden of persuasion in any such challenge proceeding shall be on
  24   the Designating Party. Frivolous challenges, and those made for an improper
  25   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
  26   parties) may expose the Challenging Party to sanctions. Unless the Designating
  27   Party has waived or withdrawn the confidentiality designation, all parties shall
  28   continue to afford the material in question the level of protection to which it is
                                                  7
                               STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10036-DMG-SK Document 21 Filed 08/10/20 Page 8 of 15 Page ID #:229



   1   entitled under the Producing Party’s designation until the Court rules on the
   2   challenge.
   3

   4   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
   5         7.1    Basic Principles. A Receiving Party may use Protected Material that is
   6   disclosed or produced by another Party or by a Non-Party in connection with this
   7   Action only for prosecuting, defending, or attempting to settle this Action. Such
   8   Protected Material may be disclosed only to the categories of persons and under the
   9   conditions described in this Order. When the Action has been terminated, a
  10   Receiving Party must comply with the provisions of Section 13 below (FINAL
  11   DISPOSITION).
  12         Protected Material must be stored and maintained by a Receiving Party at a
  13   location and in a secure manner that ensures that access is limited to the persons
  14   authorized under this Order.
  15         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
  16   otherwise ordered by the court or permitted in writing by the Designating Party, a
  17   Receiving Party may disclose any information or item designated
  18   “CONFIDENTIAL” only to:
  19         (a)    the Receiving Party’s Outside Counsel of Record in this Action, as
  20   well as employees of said Outside Counsel of Record to whom it is reasonably
  21   necessary to disclose the information for this Action;
  22         (b)    the officers, directors, and employees (including House Counsel) of
  23   the Receiving Party to whom disclosure is reasonably necessary for this Action;
  24         (c)    experts (as defined in this Order) of the Receiving Party to whom
  25   disclosure is reasonably necessary for this Action and who have signed the
  26   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  27         (d)    the court and its personnel;
  28         (e)    court reporters and their staff;
                                                   8
                              STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10036-DMG-SK Document 21 Filed 08/10/20 Page 9 of 15 Page ID #:230



   1         (f)    professional jury or trial consultants, mock jurors, and Professional
   2   Vendors to whom disclosure is reasonably necessary or this Action and who have
   3   signed the “Acknowledgment and Agreement to be Bound” (Exhibit A);
   4         (g)    the author or recipient of a document containing the information or a
   5   custodian or other person who otherwise possessed or knew the information;
   6         (h)    during their depositions, witnesses, and attorneys for witnesses, in the
   7   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
   8   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
   9   will not be permitted to keep any confidential information unless they sign the
  10   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  11   agreed by the Designating Party or ordered by the court. Pages of transcribed
  12   deposition testimony or exhibits to depositions that reveal Protected Material may
  13   be separately bound by the court reporter and may not be disclosed to anyone
  14   except as permitted under this Stipulated Protective Order; and
  15         (i)    any mediator or settlement officer, and their supporting personnel,
  16   mutually agreed upon by any of the parties engaged in settlement discussions.
  17

  18   8.    PROTECTED MATERIAL SUPOENAED OR ORDERED PRODUCED IN
  19         OTHER LITIGATION
  20         If a Party is served with a subpoena or a court order issued in other litigation
  21   that compels disclosure of any information or items designated in this Action as
  22   “CONFIDENTIAL,” that Party must:
  23         (a)    promptly notify in writing the Designating Party. Such notification
  24   shall include a copy of the subpoena or court order;
  25         (b)    promptly notify in writing the party who caused the subpoena or order
  26   to issue in the other litigation that some or all of the material covered by the
  27   subpoena or order is subject to this Protective Order. Such notification shall
  28   include a copy of this Stipulated Protective Order; and
                                                  9
                              STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10036-DMG-SK Document 21 Filed 08/10/20 Page 10 of 15 Page ID #:231



   1         (c)    cooperate with respect to all reasonable procedures sought to be
   2   pursued by the Designating Party whose Protected Material may be affected.
   3         If the Designating Party timely seeks a protective order, the Party served with
   4   the subpoena or court order shall not produce any information designated in this
   5   action as “CONFIDENTIAL” before a determination by the court from which the
   6   subpoena or order issued, unless the Party has obtained the Designating Party’s
   7   permission. The Designating Party shall bear the burden and expense of seeking
   8   protection in that court of its confidential material and nothing in these provisions
   9   should be construed as authorizing or encouraging a Receiving Party in this Action
  10   to disobey a lawful directive from another court.
  11

  12   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  13         PRODUCED IN THIS LITIGATION
  14         (a)    The terms of this Order are applicable to information produced by a
  15   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
  16   produced by Non-Parties in connection with this litigation is protected by the
  17   remedies and relief provided by this Order. Nothing in these provisions should be
  18   construed as prohibiting a Non-Party from seeking additional protections.
  19         (b)    In the event that a Party is required, by a valid discovery request, to
  20   produce a Non-Party’s confidential information in its possession, and the Party is
  21   subject to an agreement with the Non-Party not to produce the Non-Party’s
  22   confidential information, then the Party shall:
  23                (1)    promptly notify in writing the Requesting Party and the Non-
  24   Party that some or all of the information requested is subject to a confidentiality
  25   agreement with a Non-Party;
  26                (2)    promptly provide the Non-Party with a copy of the Stipulated
  27   Protective Order in this Action, the relevant discovery request(s), and a reasonably
  28   specific description of the information requested; and
                                                 10
                              STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10036-DMG-SK Document 21 Filed 08/10/20 Page 11 of 15 Page ID #:232



   1                (3)    make the information requested available for inspection by the
   2   Non-Party, if requested.
   3         (c)    If the Non-Party fails to seek a protective order from this court within
   4   14 days of receiving the notice and accompanying information, the Receiving Party
   5   may produce the Non-Party’s confidential information responsive to the discovery
   6   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
   7   not produce any information in its possession or control that is subject to the
   8   confidentiality agreement with the Non-Party before a determination by the court.
   9   Absent a court order to the contrary, the Non-Party shall bear the burden and
  10   expense of seeking protection in this court of its Protected Material.
  11

  12   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  13         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  14   Protected Material to any person or in any circumstance not authorized under this
  15   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  16   writing the Designating Party of the unauthorized disclosures, (b) use its best
  17   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
  18   person or persons to whom unauthorized disclosures were made of all the terms of
  19   this Order, and (d) request such person or persons to execute the “Acknowledgment
  20   and Agreement to be Bound” that is attached hereto as Exhibit A.
  21

  22   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  23         PROTECTED MATERIAL
  24         When a Producing Party gives notice to Receiving Parties that certain
  25   inadvertently produced material is subject to a claim of privilege or other
  26   protection, the obligations of the Receiving Parties are those set forth in Federal
  27   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
  28   whatever procedure may be established in an e-discovery order that provides for
                                                 11
                              STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10036-DMG-SK Document 21 Filed 08/10/20 Page 12 of 15 Page ID #:233



   1   production without prior privilege review. Pursuant to Federal Rule of Evidence
   2   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
   3   of a communication or information covered by the attorney-client privilege or work
   4   product protection, the parties may incorporate their agreement in the Stipulated
   5   Protective Order submitted to the Court.
   6

   7   12.   MISCELLANEOUS
   8         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   9   person to seek its modification by the Court in the future.
  10         12.2 Right to Assert Other Objections. By stipulating to the entry of this
  11   Protective Order, no Party waives any right it otherwise would have to object to
  12   disclosing or producing any information or item on any ground not addressed in
  13   this Stipulated Protective Order. Similarly, no Party waives any right to object on
  14   any ground to use in evidence of any of the material covered by this Protective
  15   Order.
  16         12.3 Filing Protected Material. A Party that seeks to file under seal any
  17   Protected Material must comply with Civil Local Rule 79-5. Protected Material
  18   may only be filed under seal pursuant to a court order authorizing the sealing of the
  19   specific Protected Material at issue. If a Party's request to file Protected Material
  20   under seal is denied by the Court, then the Receiving Party may file the information
  21   in the public record unless otherwise instructed by the Court.
  22

  23   13.   FINAL DISPOSITION
  24         After the final disposition of this Action, as defined in paragraph 4, within 60
  25   days of a written request by the Designating Party, each Receiving Party must
  26   return all Protected Material to the Producing Party or destroy such material. As
  27   used in this subdivision, “all Protected Material” includes all copies, abstracts,
  28   compilations, summaries, and any other format reproducing or capturing any of the
                                                  12
                              STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10036-DMG-SK Document 21 Filed 08/10/20 Page 13 of 15 Page ID #:234



   1   Protected Material. Whether the Protected Material is returned or destroyed, the
   2   Receiving Party must submit a written certification to the Producing Party (and, if
   3   not the same person or entity, to the Designating Party) by the 60 day deadline that
   4   (1) identifies (by category, where appropriate) all the Protected Material that was
   5   returned or destroyed and (2) affirms that the Receiving Party has not retained any
   6   copies, abstracts, compilations, summaries or any other format reproducing or
   7   capturing any of the Protected Material. Notwithstanding this provision, Counsel
   8   are entitled to retain an archival copy of all pleadings, motion papers, trial,
   9   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
  10   and trial exhibits, expert reports, attorney work product, and consultant and expert
  11   work product, even if such materials contain Protected Material. Any such archival
  12   copies that contain or constitute Protected Material remain subject to this Protective
  13   Order as set forth in Section 4 (DURATION).
  14

  15   14.   Any violation of this Order may be punished by any and all appropriate
  16   measures including, without limitation, contempt proceedings and/or monetary
  17   sanctions.
  18

  19   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  20
                     August 10, 2020
  21   Dated:
  22

  23   Attorney(s) for Plaintiff(s)
  24

  25

  26   Dated:       August 7, 2020
  27

  28   Attorney(s) for Defendant(s)
                                                  13
                              STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10036-DMG-SK Document 21 Filed 08/10/20 Page 14 of 15 Page ID #:235



   1   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   2

   3   Dated:   August 10, 2020
   4

   5   Honorable Steve Kim
       United States Magistrate Judge
   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                             14
                            STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10036-DMG-SK Document 21 Filed 08/10/20 Page 15 of 15 Page ID #:236



   1                                        EXHIBIT A
   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3

   4    I,                               [print or type full name], of
   5                [print or type full address], declare under penalty of perjury that I have
   6   read in its entirety and understand the Stipulated Protective Order that was issue by
   7   the United States District Court for the Central District of California on [date] in the
   8   case of JJ's Sports Bar & Grill v. Berkshire Hathaway Direct Insurance Company,
   9   Case No. 2:19-cv-10036- DMG-SK. I agree to comply with and to be bound by all
  10   the terms of this Stipulated Protective Order and I understand and acknowledge that
  11   failure to so comply could expose me to sanctions and punishment in the nature of
  12   contempt. I solemnly promise that I will not disclose in any manner any
  13   information or item that is subject to this Stipulated Protective Order to any person
  14   or entity except in strict compliance with the provisions of this Order.
  15   I further agree to submit to the jurisdiction of the United States District Court for
  16   the Central District of California for the purpose of enforcing the terms of this
  17   Stipulated Protective Order, even if such enforcement proceedings occur after
  18   termination of this action. I hereby appoint                               [print or
  19   type full name] of                              [print or type full address and
  20   telephone number] as my California agent for service of process in connection with
  21   this action or any proceedings related to enforcement of this Stipulated Protective
  22   Order.
  23   Date:
  24   City and State where sworn and signed:
  25   Printed Name:
  26   Signature:
  27

  28
                                                  15
                              STIPULATED PROTECTIVE ORDER
